DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2020 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpentier (US Patent Publication 2009/0177276).
As to claim 1, Carpentier discloses an annuloplasty ring (100) (Figures 21A-21C) comprising an outer layer (110) and a tubular helical main body structure formed by curling multiple sheet material strips and capable of adjusting rigidity of the ring (Paragraph [0099]) (wrapping a single band to form a spiral structure will form a tubular helical main body).
As to claims 3-7, Carpentier discloses the strips have varying pitches, material and widths (Paragraph [0099]) (Figures 21B and 21C show strips of varying widths).
As to claim 8, Carpentier discloses a connecting portion (112).
As to claim 9 and 10, Carpentier discloses various slots in the strips (Figure 21B has slots between strips (102) (104).
As to claim 11, Carpentier discloses a wire capable of assisting in adjusting the rigidity (Paragraph [0099]).
As to claim 12, Carpentier discloses a tube (112) between the outer layer and the tubular helical structure.
As to claim 13, Carpentier discloses a polymer material (112) in the gaps between the strips (Figure 21B).
As to claim 14, Carpentier discloses a diameter between 0.6-3 mm and a strip thickness of 0.1-1 mm (Tables I-IV).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774